DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 02/06/2019.
B.	Claims 1-20 remains pending.
  
Claim Interpretation
C.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

D.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 9-10.
E.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
G.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
H.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
J.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, Gabriel et al. (US Pub. 2018/0095616 A1), herein referred to as “Valdivia” in view of Mathieson, Kelly et. Al. (US Pub. 2020/0065802 A1), herein referred to as “Mathieson”.



As for claims 1, 6, 9, 11, 16 and 20, Valdivia teaches. A method pertaining to claims 1, 11and corresponding readable storage device pertaining to claims 6 and 16and server pertaining to claims 9 and 20 for use by a server that supports a portion of a computer implemented virtual reality (VR) environment in which a plurality of users can interact with one another using respective avatars controlled by the users using respective computing devices, the method comprising (par.5 a virtual reality system that supports multiple users interacting within a virtual space for collaboration interaction):

(a)    the server receiving a negative report that a first user controlling a first avatar within a portion of the VR environment generated about a second user controlling a second avatar within the portion of the VR environment (par.104 the privacy settings for 

(b)    the server confirming that the first and second avatars were both in the portion of the VR environment being supported by the server when the negative report about the second user was generated by the first user (fig.27 user can view other user avatars and their virtual interaction, as further described in par. 172 user may be able to specify that a first set of users in the communication session may receive certain types of communications while a second set of users in the communication session may receive different types of communications); and

(c)    the server submitting the negative report about the second user, on behalf of the first user, to a publicly accessible database that stores reputation information for users of the VR environment (par.172 gives example of defining what interactions are blocked or allowed and stored on the privacy settings authorization server par. 104 as discussed above);

wherein because the server submits the negative report about the second user to the publicly accessible database, on behalf of the first user, the second user cannot determine from the publicly accessible database that the first user generated the negative report about the second user (par.200 further controls presented for setting privacy settings on public authorization server of par.104 that the user can block other users because of abuse/negative actions of second user).

Valdivia does not specifically state that the end result of blocking a user is confidential; however in the same field of endeavor Mathieson teaches privacy preserving technique for confidentiality transactions (par.118).

Specifically for claims 11, 16 and 20 Mathieson teaches 
(a)    computing a ring signature for a group of the users associated with avatars that are within a portion of the VR environment and (c)    signing the negative report about the second user with the ring signature (par.117-118 ring signatures within a blockchain that utilizes privacy-preserving features can also be used with the distributed ledger or blockchain 1107.  For instance, as in the system 1101 and ledger 1007 detailed above, data stores that are accessible only to a specific node (e.g., PCSs 1015) can be segregated/kept private from the public-facing portion of the distributed ledger or blockchain 1007 (e.g., GSL 1013) and/or other nodes.  The public-facing portion of the distributed ledger or blockchain 1007 (e.g., GSL 1013) can then be used to ensure that the private data stores (e.g., PCSs 1015) of logically-related nodes (e.g., those who have engaged in a DAML contract) are consistent, with respect to DAML contracts that relate specifically to the parties).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mathieson into Valdivia because Mathieson at paragraph 5 suggests it is desirable to achieve tagging of a digital asset in a consistent, 

As for claims 2, 7, 12 and 17, Valdivia teaches the method of claim 1, 6, 9, 11, 16 and 20. Mathieson teaches wherein: each of the users is associated with a respective public key and a respective private key; the server receives the public key of each of the users whose avatar is within the portion of the arbitrary application (Valdivia’s VR environment) being supported by the server; and the server uses the public keys of the first and second users to confirm that the first and second avatars were both in the portion of the VR environment being supported by the server when the negative report about the second user was generated by the first user (par. 125 : the digital signature 41 involves an asymmetric public key and private key pair where the private key is used for the digital signature and the public key is used for validating the digital signature).

Specifically for claims 12 and 17 Mathieson teaches the ring signature is computed using the private key of the first user and the public keys of other members of the group of the users associated with avatars that are within the portion of the VR environment (par.117-118 group of users/nodes that keeps the ledger of transactions, utilization of ring signatures is utilized/sub-situated for group/multi signature for ledge transactions).



“…determination can include associating one 
or more eligibility tags 13 to a unique identifier 8 associated with a digital 
asset 3…”. “…exemplary relationships and association of a unique 
identifier 8 and a digital asset 3 with the determined eligibility tag 13.  In 
some examples, the input data 15 may also have tags 60 associated with the 
unique identifier 8.  This is shown as public data 62 and proprietary data 65 
that is also included as public data tags 64 and proprietary data tags 68…”. “… third node 35 can be configured to record 311 a representation of 
the one or more eligibility tags 13 associated with the unique identifier 8 of 
the digital asset 3.  In one example, this can include recording the 
representation to the distributed ledger 55.  In a further example, the 
representation can be a cryptographic representation of the eligibility tag 13 
associated with the unique identifier 8 that is recorded on the distributed 
ledger 55.  The cryptographic representation may include a hash of an 
eligibility tag recorded on the distributed ledger 55…”.

Specifically for claims 13 and 18 Mathieson teaches the server preventing the negative report about the second user from being signed with the ring signature and submitted to 


As for claims 4, 14 and 19, Valdivia teaches.    The method of claim 1, 6, 9, 11, 16 and 20 wherein the negative report about the second user that is generated by the first user is used to adjust a reputation score of the second user that is made available to other users (par.104 user is added to block list for abuse). Mathieson teaches means of adding score to digital attributes/assets at paragraph 184.

As for claims 5 and 15, Valdivia teaches.    The method of claim 1, 6, 9, 11, 16 and 20. Mathieson teaches wherein the public database, which stores reputation information for users of the VR environment, is stored in a blockchain (par.77 utilizing blockchain).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 2, 2021